Citation Nr: 1037405	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  07-06 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, 
Tennessee


THE ISSUE

Entitlement to payment or reimbursement for unauthorized private 
medical expenses incurred from February 1, 2006, to March 9, 
2006.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active military service from March 1965 to March 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 decision of the Medical Administration 
Service (MAS) (also known as the Business Office) of the Memphis, 
Tennessee, Department of Veterans Affairs Medical Center (VAMC) 
which denied the Veteran's private medical treatment 
reimbursement claim for the period from February 1, 2006, to 
March 9, 2006.

In June 2008, a videoconference hearing was held between the 
Nashville, Tennessee Regional Office (RO) and the Board in 
Washington, DC before the undersigned Acting Veterans Law Judge 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing has 
been associated with the claims file.

During that hearing, the Veteran raised the matter of 
service connection for paralysis of a vocal cord secondary 
to the service-connected cerebral vascular accident (CVA).  
Review of the evidence of record reveals that service 
connection for loss of use of the voice was denied in a 
June 2007 rating decision, but that rating action was not 
appealed by the Veteran.  The June 2008 hearing testimony 
may be considered to be a request to reopen that claim.  
Thus, the issue of whether new and material evidence was 
received in order to reopen a claim of service connection 
for paralysis of a vocal cord secondary to the service-
connected CVA has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  

In January 2009, this claim was remanded to the MAS/VAMC for 
additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that additional development is necessary in the 
current appeal. Accordingly, further appellate consideration will 
be deferred and this case is REMANDED to the MAS/VAMC for action 
as described below.

In claims involving payment/reimbursement by VA for medical 
expenses incurred as a result of treatment at a private facility, 
it must first be determined whether the services for which 
payment is sought were authorized by VA.  38 U.S.C.A. § 1703(a) 
(2009).  If not, authorized, it must be determined whether the 
claimant is otherwise entitled to payment or reimbursement for 
services not previously authorized.  38 U.S.C.A. §1728(a) (West 
2002); the Veterans Millennium Healthcare and Benefits Act, 38 
U.S.C.A. § 1725 (West 2002); see also Hennessey v. Brown, 7 Vet. 
App. 143 (1994).

Under 38 U.S.C.A. § 1728, generally, in order to be entitled to 
payment or reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There must 
be a showing that three criteria are met:  

(a) the care and services rendered were either:  (1) for an 
adjudicated service-connected disability, or (2) for a 
nonservice-connected disability associated with and held to be 
aggravating an adjudicated service-connected disability, or (3) 
for any disability of a veteran who has a total disability, 
permanent in nature, resulting from a service-connected 
disability, or (4) for any injury, illness, or dental condition 
in the case of a veteran who is participating in a rehabilitation 
program and who is medically determined to be in need of hospital 
care or medical services for reasons set forth in 38 C.F.R. § 
17.47(i) (formerly § 17.48(j) (2000)); and 

(b) the services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or health; 
and 

(c) no VA or other Federal facilities were feasibly available and 
an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had been or 
would have been refused.  38 U.S.C.A. § 1728 (West 2002); 38 
C.F.R. § 17.120 (2009); see also Zimick v. West, 11 Vet. App. 45, 
49 (1998).

The Veterans Millennium Health Care and Benefits Act, which 
became effective in May 2000, also provides general authority for 
reimbursement for the reasonable value of emergency treatment 
furnished in a non-VA facility to those veterans who are active 
VA health-care participants (i.e., enrolled in the annual patient 
enrollment system and recipients of a VA hospital, nursing home, 
or domiciliary care under such system within the last 24-month 
period) and who are personally liable for such non-VA treatment 
and not eligible for reimbursement under the provisions of 38 
U.S.C.A. § 1728.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 
17.1000-1008 (2009).

Pursuant to 38 C.F.R. § 17.1002, payment or reimbursement under 
38 U.S.C.A. § 1725 for emergency treatment for nonservice-
connected disabilities in non-VA facilities is made only if all 
of the following criteria are met:

(a) The emergency services were provided in a hospital emergency 
department or similar facility held out as providing emergency 
care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such nature that a 
prudent layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous to 
life or health (this standard would be met if there was an 
emergency medical condition manifesting itself by acute symptoms 
of sufficient severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of health and 
medicine could reasonably expect the absence of immediate medical 
attention to result in placing the health of the individual in 
serious jeopardy, serious impairment to bodily function, or 
serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not have 
been considered reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence establishing that a 
veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care 
beyond the initial emergency evaluation and treatment is for a 
continued medical emergency of such a nature that the veteran 
could not have been safely discharged or transferred to a VA or 
other Federal facility (the medical emergency lasts only until 
the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. chapter 17 
within the 24-month period preceding the furnishing of such 
emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the emergency 
treatment (this condition cannot be met if the veteran has 
coverage under a health-plan contract but payment is barred 
because of a failure by the veteran or the provider to comply 
with the provisions of that health-plan contract, e.g., failure 
to submit a bill or medical records within specified time limits, 
or failure to exhaust appeals for a denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, the 
claimant has exhausted without success all claims and remedies 
reasonably available to the veteran or provider against a third 
party for payment of such treatment; and the veteran has no 
contractual or legal recourse against a third party that could 
reasonably be pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the provider; and

(i) The veteran is not eligible for reimbursement under 38 U.S.C. 
1728 for the emergency treatment provided (as discussed above, 38 
U.S.C. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.1002 
(2009). 

The above-listed criteria are conjunctive, not disjunctive; all 
criteria must be met.  Melson v. Derwinski, 1 Vet. App. 334 
(1991) (use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must be 
met).

The Board notes that the provisions of 38 U.S.C.A. § 1725 reflect 
a legislative change in that statute, effective October 10, 2008.  
See the Veterans' Mental Health and Other Care Improvement Act of 
2008, Pub. L. No. 110-387, § 402(a), 122 Stat. 4123 (2008).  
Specifically, the change of interest is that the word "shall" 
in the first sentence, replaced the word "may."  This made the 
payment or reimbursement by VA of treatment non-discretionary, if 
a veteran satisfied the requirements for such payment.

That is, under the version of § 1725 in effect prior to October 
10, 2008, payment of such medical expenses was not mandatory even 
if all conditions for the payment were met.  Under both versions, 
the conditions set out in the remainder of the statute must be 
met in order for VA to make payment or reimbursement.

Under both the former and revised versions of § 1725, the 
definition of the term "emergency treatment" was and is defined 
as medical services furnished, in the judgment of the Secretary, 
(1) when Department or other Federal facilities are not feasibly 
available and an attempt to use them beforehand would not be 
reasonable; (2) when such services are rendered in a medical 
emergency of such nature that a prudent layperson reasonably 
expects that delay in seeking immediate medical attention would 
be hazardous to life or health; and (3) until such time as the 
Veteran can be transferred safely to a Department facility.  38 
U.S.C.A. § 1725(f)(1)(B).

A revision was also made to § 1725 as to how long emergency 
treatment continued, once the definition of "emergency 
treatment" was met.  Under the former version, treatment is 
considered emergent until the veteran is transferred safely to a 
Department facility or other Federal facility and such facility 
is capable of accepting such transfer.

Under the revised version, "emergency treatment" is continued 
until such time as the veteran can be transferred safely to a 
Department facility or other Federal facility and such facility 
is capable of accepting such transfer; or (ii) such time as a 
Department facility or other Federal facility accepts such 
transfer if--(I) at the time the veteran could have been 
transferred safely to a Department facility or other Federal 
facility, no Department facility or other Federal facility agreed 
to accept such transfer; and (II) the non-Department facility in 
which such medical care or services was furnished made and 
documented reasonable attempts to transfer the veteran to a 
Department facility or other Federal facility.  38 U.S.C.A. § 
1725(f)(1)(C).

The United States Court of Appeals for Veterans Claims (the 
Court) recently held that both medical and lay evidence may be 
considered in a prudent-layperson evaluation and that neither 
38 U.S.C.A. § 1725 nor 38 C.F.R. § 17.1002 required a medical 
finding of an emergency.  Swinney v. Shineski, 23 Vet. App. 257, 
267 (2009).

The Veteran asserts that he is entitled to reimbursement or 
payment by VA for the cost of unauthorized private medical 
treatment at St. Francis Hospital between February 1, 2006, and 
March 9, 2006.  In this case, the Veteran was not awarded 
entitlement to service connection for his stroke residuals during 
that time period.  However, service connection reportedly was 
subsequently granted, effective March 16, 2006.  Argo v. 
Derwinski, 2 Vet. App. 509 (1992).  As such, his claim was 
adjudicated under 38 U.S.C.A. § 1725.  38 C.F.R. § 17.120 (VA may 
reimburse veterans for unauthorized medical expenses incurred in 
non-VA facilities for service-connected disabilities or for a 
nonservice-connected disability when these services are rendered 
in a medical emergency and VA or other federal facilities were 
not feasibly available).

He contends that he suffered a brain stem stroke which 
necessitated emergency care and that no bed was available at a VA 
facility for transfer.  Evidence of record showed that the 
Veteran had essentially two distinct periods of hospitalization.  
He was initially admitted to a private facility on January 24 or 
25, 2006, on an emergency basis for a stroke, a period of 
treatment for which the Veteran has already received 
reimbursement due to its emergent nature.  He was later 
transferred within that private facility on February 1, 2006, for 
rehabilitation treatment for the time period from February 1, 
2006, to March 9, 2006.

In the July 2006 decision, the MAS has denied the Veteran's claim 
on the basis that his medical condition had stabilized on 
February 1, 2006, the day he was transferred to a rehabilitation 
unit at St. Francis.  It was indicated that rehabilitation care 
was not acute care.  In the March 2009 SSOC, the MAS again denied 
the Veteran's claim, noting that no approval was ever given for 
his rehab stay at St. Francis Hospital.  

However, in March 2006 VA social worker notes, it was reflected 
that MAS did authorize the Veteran's admission to St. Francis 
Hospital's acute Hospital Rehabilitation Program but would not 
authorize a home rehabilitation program.  In addition, VA bed 
unavailability was documented in the VA records associated with 
the combined health record, namely in notes dated January 27th, 
January 30th, or January 31st that showed a case manager at St. 
Francis Hospital had contacted VA and was told that there was no 
bed available for a transfer. 

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on the 
Secretary a concomitant duty to ensure compliance with those 
terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Pursuant to the January 2009 remand decision, the MAS was to 
address whether VA facilities were feasibly available for care, 
such that transfer to a VAMC could have been safely accomplished 
from February 1, 2006, to March 9, 2006.  It is not clear from 
the record exactly when the Veteran's condition stabilized to the 
extent that he could be transferred to a VA facility, or whether 
a bed was available at the nearest VA facility to receive him.  

Pursuant to the January 2009 remand decision, the Board also 
instructed the MAS to have the Veteran's MAS file reviewed by an 
appropriate VA physician.  The physician was requested to provide 
an opinion as to the date that the Veteran's condition stabilized 
to the extent that he could be transferred to a VA facility.  

While the Board regrets the additional delay in this case, for 
the reasons discussed above, the case must be returned to the MAS 
to secure an adequate medical opinion that complies with the 
Board's January 2009 Remand.  38 C.F.R. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).

Finally, the Board again notes that the medical evidence of 
record is currently divided between the MAS file (also referred 
to as the VHA Medical Appeal file) and the disability 
compensation claims file.  Thus, the Board concludes that the 
Veteran's claims file must be obtained and associated with MAS 
file before appellate review can be accomplished.

Accordingly, the case is REMANDED for the following actions:

1. The Veteran's entire claims file should be 
obtained and associated with MAS file.

2.  The MAS/VAMC should take necessary 
efforts to document whether or not a VA 
facility suitable for treating the Veteran's 
condition was feasibly available.  In so 
doing, the MAS/VAMC must obtain any VA 
records (administrative records, social work 
records, contact reports, etc.) reflecting 
the availability of beds at the Memphis VAMC 
from February 1, 2006, to March 9, 2006, 
should also be obtained and associated with 
the MAS file.

3.  The Veteran's MAS file and the claims 
file should be reviewed by an appropriate VA 
physician.  The physician should provide an 
opinion as to the date that the Veteran's 
condition stabilized to the extent that he 
could be transferred to a VA facility during 
the time period from February 1, 2006, to 
March 9, 2006.  The physician should also 
address whether the Veteran was stable enough 
to be discharged to his home.  

4.  The AMC/MAS must review the MAS file and 
claims file, insuring that all appropriate 
development has been completed (to the extent 
possible) in compliance with this REMAND.  If 
any action is not undertaken, or is taken in 
a deficient manner, appropriate corrective 
action should be undertaken.  Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After completion of the above and any 
additional development deemed necessary, the 
AMC/MAS must readjudicate the Veteran's claim 
of entitlement to payment or reimbursement 
for unauthorized private medical expenses 
incurred from February 1, 2006, to March 9, 
2006, on the basis of all the evidence on 
file and all governing legal authority with 
specific consideration given to all pertinent 
versions of the provisions of 38 U.S.C.A. §§ 
1703, 1725, and 1728 (and their implementing 
regulations.).  If the benefit sought on 
appeal is not granted, the Veteran and his 
representative must be provided with a SSOC, 
which should include a summary of all of the 
evidence added to the record since the 
February 2009 SSOC.  

An appropriate period of time should 
then be allowed for a response, before 
the record (BOTH THE CLAIMS FILE AND THE 
MAS FILE) is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



